Citation Nr: 0918268	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-14 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to 
November 1980 and November 1990 to July 1991, to include 
service in the Southwest Asia theater of operations during 
the Persian Gulf War from January 1991 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The Veteran was furnished a statement of the case in November 
2003, on the issues of entitlement to a rating in excess of 
40 percent for residuals of a lower back injury with 
radiculopathy, and entitlement to service connection for 
blisters of the feet and allergic conjunctivitis.  In the 
cover letter sent with the statement of the case, the Veteran 
was advised that in order to perfect his appeal to the Board, 
he must timely file a substantive appeal.  A VA Form 9 
(Appeal to the Board of Veterans' Appeals) was provided to 
him.  He did not thereafter file a VA Form 9 or otherwise 
express an intent to continue the appeal of the RO denial.  
See 38 C.F.R. § 20.202 (2008) (providing that the substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the RO in reaching the determination, 
or determinations, being appealed, and that proper completion 
and filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal).  Accordingly, 
these issues are not subject to appellate review.  

In February 2008, the Veteran withdrew his request for a 
hearing before a Veterans Law Judge from a traveling section 
of the Board.


FINDING OF FACT

There is no credible supporting evidence that the claimed in-
service stressors occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in April 2003, December 2004, August 2005, and 
January 2006 letters, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  A March 2006 letter 
advised the Veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.  The claim was last readjudicated in April 
2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service and reserve treatment records, service 
personnel records, post-service treatment records, lay 
statements, photographs, and VA examination reports.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran submitted evidence, and 
he was provided multiple opportunities to provide specific 
details on his claimed stressors to enable verification by 
VA.  Thus, he has been provided with a meaningful opportunity 
to participate in the claims process.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for PTSD requires medical evidence 
diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether a 
veteran "engaged in combat with the enemy."  See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Service department evidence that the 
veteran engaged in combat or that a veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, a veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The DD Form 214 and DD Form 215 show the Veteran served in 
the Southwest Asia theater of operations during the Persian 
Gulf War from January 15, 1991 to June 6, 1991.  He was 
awarded several medals, including the Southwest Asia Service 
Medal with three Bronze Service Stars and the Kuwait 
Liberation Medal. Personnel records further reflect that the 
Veteran's principal duty during this period was a heavy 
vehicle driver while attached to the 846th Transportation 
Company.  

The service and reserve treatment records are absent any 
complaints or findings of a psychiatric disorder.  VA 
treatment records include an October 1992 record that showed 
that on a review of systems, the Veteran denied any 
psychiatric problems.  The first documented psychiatric 
complaints are in October 2001 during which time the Veteran 
complained of depression in connection with a temporary loss 
of employment and his wife leaving him.  The examiner 
provided an assessment of depression, and he was started on 
Zoloft.  A February 2003 history and physical record noted 
that the Veteran reported on a history of depression due to 
financial problems.  Diagnoses of cocaine/alcohol dependence 
and marijuana/tobacco abuse were provided on Axis I.  Then, 
in March 2003, the Veteran reported on the following stressor 
events:  (1) he saw Iraqi combat vehicles on fire with Iraqi 
soldiers being burned alive; (2) he carried an Iraqi soldier 
whose legs were severed below the knees into the medical 
facility on his base; he then witnessed the amputation of the 
soldier's legs; and (3) he mistakenly slept in a tent full of 
U.S. body bags, which he had mistook for a barracks full of 
sleeping bags.  A diagnosis of PTSD on Axis I was provided.  
Thereafter, a July 2003 record showed the Veteran 
additionally complained of nightmares about his traumatic 
experiences in service, which included seeing dead bodies.  
An August 2003 psychology note showed the Veteran reported on 
a recent nightmare about his combat experience in which he 
sees an Iraqi who has been shot in the face.   

The Veteran underwent a VA PTSD examination in January 2004.  
He reported that he ran over several wounded Iraqis that were 
lying in the road.  He also saw hurt small children.  He 
worked a lot with badly wounded Iraqi civilians and the 
Republican Guard.  The examiner noted an impression of PTSD.  
The Veteran underwent another VA examination in May 2004.  No 
stressors are reported on by the examiner.  The examiner 
provided a diagnosis of PTSD on Axis I "per previous exam."  

A June 2004 VA inpatient treatment report showed the Veteran 
continued to report on general stressors, and added several 
others including that he had "constant and close exposure to 
heavy combat," that he "[came] under frequent sniper and 
mortar attacks," and that he witnessed the death of several 
Americans when the buildings in which they stayed were 
exploded by Iraqi scud missiles.  On Axis I, the examiner 
provided a diagnosis of chronic severe Persian Gulf War-
induced PTSD in relapse. 

Along with the foregoing June 2004 VA inpatient treatment 
report, the Veteran submitted a VA stressor form in July 
2004.  In response to the request for a description of the 
event or events that the Veteran experienced during his 
service that he felt contributed to his PTSD, the Veteran 
reported that he moved equipment along the "Road of Death" 
for the 24th Infantry Unit.  In response to the request for 
the Veteran to furnish the approximate date of the claimed 
stressor event, the Veteran responded that when he was called 
to duty at Fort Bragg to move equipment to Wilmington, North 
Carolina, he witnessed trucks wrecking in front of him which 
resulted in injuries to the soldiers.  In response to the 
request for the Veteran to provide the geographic location 
where the claimed stressor event occurred, the Veteran 
responded that he was "then transported to Saudi Arabia, 
Jalibah, [Basra], Tallil, [and the Road of Death]."  For the 
unit the Veteran was attached to at the time of the claimed 
stressor event and the date of the assignment, the Veteran 
responded that he was attached to the 846th Transportation 
Company assigned to the 24th Infantry Unit from "May June 
July 90" with an "exten[sion of his] time one month later.  
In response to the question of whether there were any 
casualties as a result of the claimed stressor event, the 
Veteran listed "unknown Iraq[i]" and provided the dates of 
February 24 to 28 of 1991.  [The Board takes judicial notice 
of the widely reported and historically documented Allied 
troop offensive that occurred against enemy forces beginning 
February 24, 1991, and ending in a cease fire on February 28, 
1991].    

The Veteran then went on to report that the movement on the 
Road of Death was at night.  He ran over Iraqi soldiers.  He 
witnessed trucks getting blown up, and the bodies of Iraqi 
soldiers getting burned up.  When he reached the "Interstate 
of Death," he saw bodies all over the roads.  He was also 
ordered to help Iraqi soldiers that were dead, burned, or 
shot in the knees.  He claimed he even had to hold the legs 
of an Iraqi soldier during an operation to amputate his legs.  
The Veteran submitted copies of photographs that were 
reportedly taken by him, which purported to depict some of 
the events he described.  In particular, he claimed he took a 
picture of an Iraqi soldier whose knee was shot which was 
subsequently amputated.  In another, he claimed he took a 
picture of an Iraqi solider whose legs had been amputated 
[not seen in picture].  He also submitted a copied picture of 
a truck that had reportedly been blown up.  

In the August 2005 VCAA letter, the RO advised the Veteran 
that he had reported stressful events that included 
performing medical procedures on Iraqi soldiers and seeing 
dead bodies.  The RO explained that in order to verify these 
events, more specific information concerning each incident 
was needed.  The RO described further detailed information 
that was needed from the Veteran in order to verify the 
stressors.  At a minimum, the RO noted that the description 
of the PTSD stressor must include (1) a two-month specific 
date range of when the stressful event occurred; (2) the unit 
of assignment at the time of the stressful event; and (3) the 
geographic location where the stressful event took place.  

In response in September 2005, the Veteran provided a VA 
stressor form on which he noted that the incident occurred 
between August 7, 1990 and July 28, 1991.  He further 
reported that he was attached to the 101st Airborne, 24th 
Mechanized, and the 101st Airborne, 1st Armored.  He listed 
Iraqi soldiers as causalities (killed in action) of "the 
event" he purportedly identified.  [The Board notes that 
August 7, 1990 is actually the date when the U.S. deployed 
troops to Saudi Arabia, and as noted above, the Veteran was 
not in the Southwest Asia theater of operations until January 
1991 and left June 6, 1991.]

In the January 2006 VCAA letter, the RO noted the information 
the Veteran provided in September 2005.  The RO reiterated 
again the minimum information the Veteran needed to provide 
in order to permit verification of the claimed stressors.  
The RO noted further that if the Veteran had difficulty 
describing the stressful event, a counselor at the nearest 
Vet Center could provide assistance.  

In response in January 2006, the Veteran maintained that he 
had no more information to provide.  He claimed he traveled 
from place to place from company to company.  He indicated 
that he was attached to the 2nd Armored Calvary Regiment, 1st 
Infantry, and traveled to the city of "Arumaygah," Safwan, 
and Basra.    

In the December 2007 Statement of Accredited Representative 
in Appeals Case, the Veteran's service representative noted 
the following:

The Veteran has submitted a Buddy Statement to 
support his claim and also attest upon our recent 
conversation that [N.T.] served along with him 
during these daily transportation commutes and also 
witnessed the same wartime atrocities.  

The only buddy statements of record are March 2003 statements 
from G.B. and R.W. which do not mention anything relevant to 
the instant claim.  A September 2003 statement from P.M. 
shows he reported that he had known the Veteran since the 
1970s.  P.M. maintained that the Veteran returned from Desert 
Storm "a changed person," and that he appeared to have 
depression.  As for N.T., the individual referenced by the 
service representative, there is only an April 2002 statement 
in which he reported on his observations of the Veteran 
concerning problems he had with his back, eyes, blisters on 
his feet, and chest congestion.  

The service representative has also suggested that VA obtain 
"travel logs" and "trip tickets" to confirm the 
substantial amount of road time spent commuting, which would 
have exposed the Veteran to war-related hazards.  However, 
the Board finds that VA is under no further obligation to 
assist the Veteran in substantiating his claim for reasons 
detailed below.  

The evidence does not show that the Veteran served in combat.  
He was not awarded any medals indicative of combat service.  
Personnel records also fail to show that the Veteran was at 
any time attached to the 101st Airborne Division (Air 
Assault), the 24th Infantry Division (Mechanized), or the 2d 
Armored Cavalry as he has recently contended.  Thus, the 
Board finds that the Veteran did not "engage in combat with 
the enemy," so the Veteran's lay testimony alone is 
insufficient to establish the occurrence of the alleged 
stressors.  There must be corroborative evidence that 
substantiates the Veteran's statements as to the occurrence 
of the claimed stressor events.

The Veteran's claimed stressor events have not been 
corroborated by credible evidence.  The Board finds that the 
claimed stressor events are too general to permit 
verification, or the Veteran has not provided sufficient 
information to permit verification of the occurrence of the 
claimed stressor events despite multiple opportunities to do 
so.  It is indisputable that the Veteran has failed to 
provide a stressful event, a two-month specific date range of 
when the stressful event occurred, the unit of assignment at 
the time of the stressful event, and the geographic location 
where the stressful event took place.  Such general 
statements as he saw dead bodies are insufficient.  The Board 
took judicial notice of the fact that a massive allied 
offensive occurred February 24, 1991 to February 28, 1991.  
The Veteran was not a part of this combat offensive and so 
his purported exposure to dead Iraqi soldiers along the 
"Road of Death" or "Interstate of Death" had to have 
occurred after the fact.  He failed to provide detailed 
information on when he was exposed to this stressful event, 
the unit of assignment at the time of the stressful event, 
and the geographic location where the stressful event took 
place.  He failed to provide such detailed information for 
each claimed stressor event, which makes verification of the 
claimed stressor events by VA an insurmountable task.  VA is 
under no obligation to undergo a fishing expedition to 
substantiate the Veteran's claim by attempting to obtain 
"travel logs" and "trip tickets" as such evidence, if in 
existence, would make no difference in the result when the 
Veteran has failed to match the stressful event with a date, 
unit of assignment, and geographic location.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (providing that the 
"duty to assist" is not a license for a fishing expedition 
to determine if there might be some unspecified information 
which could possibly support a claim).  It is a duty to 
assist, not a duty to prove a claim with the Veteran only in 
a passive role.  Id. (citing Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991)).  The VA stressor form he submitted in July 
2004 is incoherent as again, he failed to match the stressful 
event with a date, unit of assignment, and geographic 
location.  

The copies of photographs also do not constitute 
corroborating evidence of the occurrence of any of the 
claimed stressor events.  The pictures do not specifically 
depict the claimed stressor events, with the closest one 
depicting a patient with a wound to the knee.  In any event, 
there is no proof that the Veteran took the pictures, other 
than his own statements, and in failing to match the claimed 
stressor event with a date, unit of assignment, and 
geographic location, the pictures cannot corroborate his 
statements.  As an aside, the Board notes that for VA 
purposes, PTSD must be diagnosed in accordance with 38 C.F.R. 
§ 4.125(a) (2008).  The regulation 38 C.F.R. § 4.125(a) 
refers to the American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, Fourth edition (1994) 
(DSM-IV) as the source of criteria for the diagnosis of 
claimed psychiatric disorders.  The DSM-IV provides that a 
valid diagnosis of PTSD requires that a person has been 
exposed to a traumatic event in which both of the following 
were present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  
Photographs as mementos of the event goes against a finding 
that the Veteran's response to the event involved intense 
fear, helplessness, or horror.  

Moreover, the Veteran's credibility has been seriously 
undermined by his ever evolving statements concerning 
stressful events he was reportedly exposed to in service.  
The Veteran has randomly reported that he was attached to 
this or that company which personnel records do not 
substantiate.  At one point, he also reported to VA treating 
physicians in June 2004 that he was exposed to frequent 
sniper and mortar attacks and he witnessed the death of 
several Americans when the buildings in which they stayed 
were exploded by Iraqi scud missiles.  Yet, he never 
mentioned these stressful events in his stressor statement, 
much less provide detailed information on these events.  It 
is also striking that a July 2004 VA treatment record 
indicates that the Veteran had actively participated in a 
therapeutic ceremony geared to help begin a resolution of 
long-term grief he had held related to "combat trauma."  It 
was reported that with his peers, the Veteran verbally 
identified persons he had lost and witnessed killed in 
"Vietnam" [sic], and then he cremated the sheets of paper 
that the names and information were on.  He never mentioned 
these stressful events in his stressor statement, much less 
provide detailed information on these events.  Thus, the 
Board finds the Veteran's claimed stressors are simply not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

As there is no credible supporting evidence that the claimed 
in-service stressor events occurred, service connection for 
PTSD is not warranted.  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


